Citation Nr: 1641834	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  07-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to a head injury (claimed as residuals of a head injury).

2.  Entitlement to service connection for a degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision of the U.S. Department of Veterans Affairs Regional Office (RO) in Reno, Nevada, which denied service connection for residuals of a head injury and a low back disorder.  The RO in Waco, Texas, currently has jurisdiction over the appeal.

In March 2001, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  An October 2003 Board decision noted that the appeals stemmed from a July1999 rating decision, and adjudicated the Veteran's claims on the basis of whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of a head injury and a low back disorder.  The Board concluded that new and material evidence had not been submitted, and denied each claim.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated June 29, 2006, vacated the Board's decision.  The Court concluded that statements submitted by the Veteran in April and May 1997 should have been considered a Notice of Disagreement (NOD) with the RO's February 1997 rating action.  Accordingly, the Board should have addressed the claims on a de novo basis.  Thus, in January 2007, the Board remanded the claim to the RO so that a Statement of the Case (SOC) could be issued.  The requested action was accomplished, and the Veteran perfected his appeal in May 2007.

In November 2007, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

By a decision dated in July 2008, the Board again denied the Veteran's claims for service connection for residuals of a head injury and a low back disorder.  He appealed this determination to the Court which, by Order dated April 2009, granted a March 2009 Joint Motion for Remand (Joint Motion) submitted by the parties.  

In November 2009 and December 2014, the Board remanded this appeal to the RO via the AMC, in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's headache claim was previously treated as entitlement to service connection for residuals of a head injury.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects the Veteran has consistently complained of headaches.  Therefore, the Veteran's claim has been rephrased to include service connection for headaches, to include as due to a head injury.  The issue has been restated on the title page of this decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's current headaches did not pre-exist his entry into the military service.

2.  The Veteran's current degenerative joint disease of the lumbar spine did not pre-exist his entry into the military service.

3.  The Veteran's current headaches were not manifested during his active military service, are not shown to be causally or etiologically related to his active military service, and are not shown to have manifested within one year from the date of his separation from the military.

4.  The Veteran's degenerative joint disease of the lumbar spine was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for headaches, to include as due to a head injury (claimed as residuals of a head injury), is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for degenerative joint disease of the lumbar spine is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in October 2002 and March 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The March 2007 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The duty-to-assist letters were not provided before the initial RO adjudication of his claims in the February 1997 rating decision.  However, after he was provided the letters, the claims were then readjudicated in the April 2007 SOC and March 2010, December 2010, August 2012, and April 2015 Supplemental SOCs (SSOCs) based on any additional evidence received in response to those notice letters.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The Board notes that in a March 2008 VA 21-4142 Form, the Veteran notified VA that he had been treated at the VA Medical Center (VAMC) in Las Vegas, Nevada, for the disorders on appeal.  In July 2008, VA was informed by the VAMC in Las Vegas that treatment records from that facility dated from 1992 to 1997 did not exist.  The Veteran was notified of this fact in a letter dated in January 2009 and provided the opportunity to submit his own copies of records, which he did not.  The AOJ issued a Formal Finding regarding the unavailability of these VA treatment records in January 2009.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in March 2007 and October 2010, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  The Veteran was also provided a VA addendum medical opinion in April 2015, which included a review of the claims file and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of:   (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

The Board is also satisfied as to substantial compliance with its March 2001, January 2007, November 2009, and December 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included sending the Veteran VCAA notice, which was provided in October 2002.  The remands also directed the AOJ to send the Veteran a letter that provided him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  This letter was sent in December 2009, but the Veteran did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The remands also directed the AOJ to provide the Veteran with VA examinations and medical opinions, which were provided in March 2007, October 2010, and April 2015.  Finally, the remands included readjudicating the claims, which was accomplished in the April 2007 SOC and March 2010, December 2010, August 2012, and April 2015 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) and organic diseases of the nervous system, such as migraines, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in March 2007, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The medical records document the Veteran's complaints of headaches but do not contain a current diagnosis.  However, the Veteran is competent and credible to describe his current headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran has satisfied the first element of service connection for both claims.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Prior to the Veteran's military service, in a statement dated in February 1964, a private physician noted that the Veteran had been injured in an automobile accident in January 1962, and that he sustained a number of injuries, including a lumbar strain with contusion of the conus modularis and a cerebral concussion.  The physician added that the Veteran continued to have complaints including that when his head was fully rotated to the right, there was a "shock like" feeling in the right side of his neck, causing his head to "jerk" posteriorly and the right shoulder to "jerk" upwards.  He also indicated that sitting on hard surfaces caused pain in the area of the right ischial spine.

A January 1965 consultation sheet reveals that the Veteran sustained a head injury in January 1962, and that he was unconscious on and off for one or two days, and was hospitalized for over three weeks.  It was noted that there were no neuro-psychiatric sequelae.  It was indicated that the veteran had fainted three times in the last two months.  The episodes had lasted for seconds, with immediate recovery.  The Veteran had not gone to the doctor. 

The Veteran entered the active military service in March 1969.  His entry Report of Medical History in March 1969 reveals that the Veteran reported swollen or painful joints, back trouble, and dizziness.  The examiner noted that the Veteran had a painful back with occasional paresthesias of the legs when he sat for too long.  A history of a head injury in 1962 was also noted.  Clinical evaluations of the spine and upper extremities on the entrance examination were normal, as was a neurological evaluation.  An examination that same day noted that the veteran had had a painful lower back since a 1961 automobile accident.  He reported treatment for almost two months, but none in the previous five years.  An examination revealed no gross deformity.  All bending motions were normal, but he had pain at the lumbosacral level with extremes.  There was no paraspinal muscle spasm, and no loss of flexion or extension in the lower extremities.  No atrophy or loss of reflex was reported.

Initially, although a February 1964 statement from a private physician clearly establishes that the Veteran sustained a cerebral concussion and lumbar sprain in a pre-service motor vehicle accident, the fact remains that although the Veteran reported dizziness and back pain at the time of his entry into service, no clinical abnormalities were identified on examination.  The Board observes that the Veteran was afforded an orthopedic examination and all bending movements were normal, with the exception of pain at the extremes.  It is also significant to point out that the Veteran specifically denied having been treated for his back within the previous five years.  There is no objective evidence in the record to suggest anything other than the fact that the Veteran's low back was normal when he entered service, or that he had any residuals of a head injury.  Additionally, following a review of the Veteran's claims file, to include the entrance examination, the April 2015 VA examiner determined that there is clear and unmistakable evidence that the Veteran's degenerative joint disease of the lumbar spine, headaches, and head numbness did not exist prior to the Veteran's entrance into service.  Accordingly, the Board will adjudicate these claims on the basis of whether residuals of a head injury or a low back disability were first manifested in service.  

In this regard, in November 2007, the Veteran testified that in December 1969, while on leave from service, he was involved in a head-on car accident.  He reported that he put his feet on the dashboard and "rotated up into the windshield with his head and shoulder," resulting in fractures along his whole back.  He stated that he had resulting severe back pain.  He reported that the injuries interfered with his ability to fly an aircraft, and he was subsequently discharged from the flight program.  The Veteran and his wife both testified that the Veteran experienced headaches and weakness.  The Veteran reported that his low back problems persisted since the time of the motor vehicle accident to present time.  A January 1971 STR noted a history of a motor vehicle accident about one year earlier, in which the Veteran hit his head and back with no loss of consciousness.  Several statements have been submitted on behalf of the Veteran.  In January 1997, T.W.B. wrote that the Veteran was involved in motor vehicle accident in December 1969 while on leave from service.  He stated that the Veteran was riding in the right front seat of the car when another car struck the car in which the Veteran was riding.  He noted that the Veteran had to leave to return to service.  Years later, he learned that the Veteran had been eliminated from the flight program due to the injuries sustained in the accident.  In a March 1999 statement, another individual wrote that he first met the Veteran in January 1970, and that he had been asked by T.W.B. to take the Veteran to a tour of a company.  It was noted that the car in which he and the Veteran were driving was struck by another vehicle, and the Veteran was thrown forward into the windshield with his head and shoulders.  He stated that the Veteran complained of low back pain.  The Veteran's parents wrote in March 2000 that he came to live with them following service.  They stated that the Veteran procured a job, but that he was terminated after a few weeks because the pains in his shoulder and back prevented him from performing his job.  In giving the Veteran the benefit of the doubt, the Board finds that the Veteran was involved in a motor vehicle accident in approximately 1969 during his active military service.

The Veteran's STRs also document that in July 1969, he sustained bilateral nasal bone fractures while on a trampoline.  No headaches were reported at that time.  In January 1970, an X-ray of the thoracic spine was found to be normal.  In March 1970, it was reported that the Veteran had sustained a C3 fracture in a car accident in 1962 and that he had recurrent right upper back pain.  In March 1970, the Veteran was treated several times for chronic muscle ache, probably due to poor posture.  He commented that the veteran's chronic backache might be partially psychosomatic.  The Veteran was seen for recurrent back pain in April 1970, and Valium was prescribed.  In May 1970, the Veteran was treated for a lumbar spine strain with Valium.  In August 1970, his STRs document that he was no longer taking medicine and was thus returned to unrestricted flying duty.  On his exit Report of Medical History in October 1970, in conjunction with the separation examination, the Veteran reported a history of swollen or painful joints, back trouble, and headaches.  He denied dizziness.  It was noted that back trouble referred to the lower and middle back, apparently from an automobile accident in 1961.  The spine and upper extremities were evaluated as normal, as was a neurological evaluation on the separation examination in October 1970.  Following his separation examination, the Veteran was seen in the orthopedic clinic in January 1971 for complaints of pain and spasms in the back.  The Veteran's active military service ended in January 1971.  He was not provided another military separation examination.

Post-service, the Veteran was admitted to a private hospital in August 1991.  He presented to the emergency room with complaints including dizziness and chest pain.  No pertinent diagnosis was made.  During the hospitalization, a pacemaker was implanted.  The Veteran underwent a computerized tomography (CT) of the brain for a history of headaches and dizziness at a private facility in June 1992.  The impression was normal.  The Veteran was hospitalized at a private facility in July 1993.  It was reported that he had a two year history of right-sided headache pain.  He went to the emergency room with a complaint of a headache and subsequent syncope attack.  The impressions included syncopal attack, rule out transient ischemic attack, and rule out pacemaker dysfunction.  VA medical records disclose that a CT of the brain in July 1993 revealed a low density area in the left basal ganglia that was consistent with a small lacunar infarct.  Although the Veteran reported post-service treatment by private physicians, he acknowledged during a hearing at the RO in January 2000 that no records were available.  The initial clinical evidence of degenerative joint disease of the lumbar spine was found in a January 2003 VA X-ray (as described by the April 2015 VA examiner) and confirmed at the time of the March 2007 VA spine examination.  Again, the Veteran's active duty ended in 1971.  These lengthy periods without treatment for the disorders on appeal weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the Veteran was examined by the VA in March 2007.  The examiner noted that he reviewed the claims folder and the electronic records.  The Veteran indicated that his back pain began in 1969.  It was noted that the Veteran did not have a history of migraines.  An X-ray study of the lumbar spine revealed osteophytic spurring.  The diagnosis was degenerative joint disease of the lumbar spine.  The examiner noted that the veteran did not have head pain.  The examiner commented that the Veteran's back condition was not caused by or a result of service or related to the motor vehicle accident.  He noted that he did not see in the claims folder that the Veteran's back condition became chronic or recurrent while on active duty or within one year thereafter.  

In October 2010, the Veteran underwent another VA examination.  The examiner went on to state that the medical records from the 1990's did not note any residuals of a head injury, nor was there a mention of a chronic low back disability.  The examiner performed a neurological examination and noted a history of intermittent headaches, numbness in the right head, and headache onset if the Veteran "turn[ed] his head into a position that his neck snaps."  The Veteran also reported losing his balance, but said he could catch himself.  The examiner noted that the Veteran could not walk tandem.  The examiner diagnosed a closed head injury preceding military service without residuals.  The examiner concluded there were no residuals of a head injury that occurred in 1962, prior to military service.  He further opined that there was no evidence of a chronic or recurrent low back disability.

In April 2015, following a detailed review of the claims file, to include a summary of the pertinent evidence, a VA examiner provided an addendum medical opinion.  The examiner determined that it was less than likely the Veteran's diagnosed degenerative joint disease of the lumbar spine was related to his active military service, to include the reported motor vehicle accident that occurred in December 1969 during service.  The examiner stated that the March 1970 STR referencing a right upper back pain did not indicate that the Veteran had a lower back condition.  The examiner pointed out that an August 1970 STR stated that the Veteran was no longer taking medicine and was returned to unrestricted flying duty.  The examiner stated that this suggested that the Veteran did not have an ongoing lower back condition.  The examiner also reviewed the October 1970 separation examination and found that the examination did not suggest a chronic or ongoing lower back condition.  The examiner stated that the chipped vertebrae described in the separation examination was referring to the cervical spine.  The examiner indicated that the painful back described with sitting was in the upper back region in the lower cervical area.  The examiner noted that the September 2010 VA lumbar X-ray documented marginal spur formation.  The examiner cited to the medical literature that stated that osteophytic spur formation occurs as an attempt to offset increased dynamic mobility, providing stabilization between both adjacent vertebral bodies and increases the weight-bearing surface of the vertebral body endplates, and is related to any sequential and consequential changes in bone formation that is due to aging, degeneration, or mechanical instability leading to altered joint surface.  The examiner reasoned that the Veteran's STRS did not support mechanical instability, and therefore, the examiner found that the Veteran's degenerative joint disease was in the form of spurring related to degenerative changes of aging.  Upon reviewing the Veteran's recent cervical spine and thoracic spine VA X-rays, the examiner determined that the X-rays indicated that the Veteran's degenerative joint disease was widespread, which suggested a non-traumatic etiology of the Veteran's degenerative joint disease.  In reviewing the lay evidence of record, the examiner noted that while the Veteran could report pain, he could not make an etiological attribution, and studies or medical records neither supported a chronic lower back chronic condition or made an etiological attribution until the X-ray studies starting in about 2003.  The examiner also reasoned that the two prior VA medical opinions were consistent with the findings in the Veteran's record.  The examiner cited to the medical literature as support for his opinion.  He reasoned that the majority of the evidence did not favor a link between an in-service event or injury, to include the motor vehicle accident, and the Veteran's current diagnosis.  

The April 2015 VA examiner also found that it was less than likely the Veteran's diagnosed headaches were related to his active military service, to include the reported motor vehicle accident that occurred in December 1969 during service.  The examiner stated that there was no evidence of residuals to include headaches or head numbness during the Veteran's military service.  The examiner noted that the only mention of headaches in the STRs was at the October 1970 military separation examination, which the examiner found does not indicate a chronic headaches condition.  The examiner indicated that the 1971 STR reported a motor vehicle accident a year prior without loss of consciousness and with a normal neurological examination and no mention of headaches or residuals thereof.  The examiner stated that this suggested no chronic head injury residuals.  In considering the lay evidence, the VA examiner reported that while the Veteran and his wife could report headaches, they could not make an etiological attribution of the headaches,
and no medical records after separation until about 1991 or 1992 are evidenced to support the Veteran's claim.  The examiner noted that the June 1992 CT scan was normal, which does not support a previous intracranial injury.  Regarding the July 1993 private treatment record that documented a two-year history of right-sided headaches, the examiner stated that this suggests that the headaches had their onset starting in 1991, rather than as a continuation since military separation.  The examiner also noted that the etiology of the headaches at that time was vascular (transient ischemic attack or cerebrovascular accident).  The examiner also reviewed 1996 private treatment records and found that these records suggested that the Veteran's headaches were related to the cerebrovascular accident.  The examiner stated that a review of October 2001 VA treatment records did not indicate an ongoing diagnosis, treatment for, or complaints of a chronic headaches condition, and did not suggest a chronic residual of an in-service head injury.  The examiner concluded that the majority of the evidence did not favor a link between an in-service event or injury, including the motor vehicle accident, and the Veteran's current headaches and numbness, but are better explained by other etiologies, such as the arteriosclerotic cardiovascular disease/infarct.  The examiner also cited to the medical literature to support his opinions.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The April 2015 VA examiner gave alternative theories to address the etiology of the current degenerative joint disease of the lumbar spine  and the headaches - namely, aging and cerebrovascular accident and arteriosclerotic cardiovascular disease/infarct, respectively.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection is not warranted for either disorder.
The Veteran and his spouse report continuous symptomatology since the Veteran's active military service.  However, the Veteran's and his spouse's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1992 for the headaches and 2003 for the lumbar spine, over twenty years after the Veteran's military separation in 1971.  Further, the STRs do not show that the Veteran developed chronic headaches or arthritis of the lumbar spine during his active military service.  The STRs only document headaches on one occasion and arthritis of the lumbar spine is not documented in the STRs at all, despite an X-ray of the spine.  The Veteran had a normal spine and neurological examination at his military separation examination.  When the Veteran was first treated post-service in 1992 for his headaches and 2003 for his lumbar spine, he did not indicate that these disorders had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish "chronic disorders."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis (i.e., degenerative joint disease) and organic diseases of the nervous system, such as migraines.  As stated above, the earliest post-service medical treatment records are dated from 1992 for the headaches and 2003 for the lumbar spine, and the Veteran was separated from the active duty in 1971.  No manifestation of degenerative joint disease of the lumbar spine or migraines was reported within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran, his spouse, his parents, and his friends in support of the claims on appeal.  The Board acknowledges that the Veteran, his spouse, his parents, and his friends are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran, his spouse, his parents, and his friends are competent to report that the Veteran was involved in a motor vehicle accident during service, and the Veteran is competent to report back and head pain during his active military service, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's degenerative joint disease of the lumbar spine and headaches to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show headaches or degenerative joint disease of the lumbar spine for over twenty years following the Veteran's separation from the active duty in 1971, and which fails to show chronic headaches or degenerative joint disease of the lumbar spine during service.

For the reasons set forth above, the Board finds that the lay statements arguing that the Veteran's symptoms have been present since his active military service are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of these current claims, is unfavorable to the claims for service connection for degenerative joint disease of the lumbar spine and headaches.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for degenerative joint disease of the lumbar spine and headaches are not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.




	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for headaches, to include as due to a head injury (claimed as residuals of a head injury), is denied.

The claim of entitlement to service connection for a degenerative joint disease of the lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


